DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, Gangakhedkar et al (US 20190239181 A1) discloses a method of reducing a wireless positioning error by a target node in a multi-node system, and a target node for performing the method, comprising a radio frequency unit (transmitter 205, Fig. 2 and paragraph 47) and a processor (paragraph 49), the method comprising: receiving information about a position of an anchor node from each of anchor nodes (The anchor node (208) may provide the target node (204) with positioning information by transmitting a "CP response" message, paragraph 81); performing ranging for the anchor nodes (The target node uses this information to receive the positioning reference signal, paragraph 81; The target node (204) uses the received positioning reference signal to perform time of arrival measurements for each anchor node transmission, paragraph 61); measuring a position of the target node based on a first state of the target node (target node (in an target operational state) receives the position reference signal and determine its location, see paragraphs 81 and 145); and transmitting information about the measured position of the target node to neighboring nodes except for the anchor nodes (the target node can change its state to anchor, paragraphs 145-146).
Hu (US 20130194942 A1) discloses wherein, in the first state, a region in which ranging regions for the anchor nodes commonly overlap is present (FIG. 2C illustrates the second case comprising two partially overlapping two-dimensional estimation error areas in the spatial domain. If the two error areas overlap partially, there is a better direction of arrival estimation for both sites 110, 120 as the region of uncertainty is reduced, see paragraphs 50-51).
Fullerton (US 2005/0228613 A1) also discloses wherein, in the first state, a region in which ranging regions for the anchor nodes commonly overlap is present (When three (or more) distances are calculated using timing measurements, an error region 608 is formed at the intersection of the error bands EB1, EB.2, and EB3, within which the non-fixed node 610 is located, see Fig. 6 and paragraph 91).
However, the prior art of record does not disclose, either alone or in an obvious combination, wherein the information about the measured position of the target node is transmitted based on a predetermined condition being satisfied, and the predetermined condition is satisfied when a value measured based on (i) the number of messages received from the one or more neighboring nodes and (ii) an area of the region in which the ranging regions commonly overlap exceeds a preset threshold, as claimed in the context of the other limitations in claim 1.
Claim 10 is allowed by similar reasons as claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642